DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments/remarks filed 12/15/2021.
Claims 1-3, 6-11, 15-17, and 20 were therein amended.  Claims 4 and 19 have been canceled.  Claims 1-3, 5-18, and 20 are presented for examination.
Allowable Subject Matter
Claims 1-3, 5-18, and 20 allowed.
Applicant’s arguments filed 12/15/2021 are found convincing.  See specifically pages 7-9 for reasons for allowance and an explanation of how instant claim language patentably distinguishes over the art of record by recitation of a metal spar, ceramic shell, and multiple pass trailing edge axial cooling channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745